UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1230


RONALD SATISH EMRIT,

                    Plaintiff - Appellant,

             v.

CONTINUUM LEGAL; CACI, INC.; UNITED STATES DEPARTMENT OF
ENERGY; CENTRAL INTELLIGENCE AGENCY (CIA),

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:16-cv-01424-JCC-MSN)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Satish Emrit, Appellant Pro Se. Charles R. Claxton, PALEY, ROTHMAN,
GOLDSTEIN, ROSENBERG & COOPER, CHARTERED, Bethesda, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Satish Emrit appeals the district court’s order dismissing his civil action

for failure to state a claim. On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Emrit’s informal brief does not

challenge the basis for the district court’s disposition, Emrit has forfeited appellate

review of the court’s order. * See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th

Cir. 2004). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




       *
        Even assuming, without deciding, that the issues Emrit articulates in his notice of
appeal are properly before us, we find no reversible error in the district court’s dispositive
ruling on those bases.


                                              2